ORDER

PER CURIAM.
Appellant, Gregg Michael Hulsey, appeals from an order entered in the Circuit Court of the County of St. Louis denying his Rule 24.035 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum has been provided solely for the use of the parties here involved.